UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to Sec.240.14a-12 CHROMADEX CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ChromaDex Corporation ADDENDUM TO PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS TO BE HELD AT 9:00 A.M., LOCAL TIME, ON JUNE 2, 2016 AT 10, SUITE G, IRVINE, CA 92618 Resignation of Director; Withdrawal of Director Nominee In connection with the Definitive Proxy Statement furnished by ChromaDex Corporation (the “Company”) for its Annual Meeting of Stockholders to be held on June 2, 2016 (the “Annual Meeting”), Hugh Dunkerley informed the Board of Directors of the Company on May 13, 2016 of his decision to resign as a Director of the Company effective as of May 13, 2016 and to withdraw as a nominee for Director at the upcoming Annual Meeting. At this time, the Board of Directors is not nominating a replacement Director and has reduced the size of the Board to six members from seven members. Other than Mr.Dunkerley, the nominees named in the Company’s Definitive Proxy Statement dated April 12, 2016 (the “Proxy”) will stand for election at the Annual Meeting. Notwithstanding Mr.Dunkerley’s resignation and withdrawal, the form of proxy card included in the original distribution of the Proxy remains valid; however, any votes that are submitted with instructions to vote for all of the Board’s nominees will be voted only for the six remaining nominees, as named in the Proxy. May 16, 2016
